Law Office of CHRISTOPHER A. KOZLOWSKI 30 Vail Place at Rahway Train Station Plaza P.O. Box 167-D Rahway, NJ 07065 (732) 388-0281 Fax: (732) 381-5312 www.kozlowskilegal.com January 24, 2017 MoboDexter, Inc. 616 Corporate Way Suite 2-6564 Valley Cottage, NY 10989 Re: Opinion of Counsel – Offering Statement on Form 1-A for MoboDexter, Inc. Offering of up to 3,900,000 Shares of Common Stock Ladies and Gentlemen: I have been engaged as counsel to render a legal opinion with regard to the preparation and filing of an offering statement on Form 1-A. The offering statement covers the contemplated sale of up to three million nine hundred thousand (3,900,000) Shares of Common Stock to be sold by MoboDexter, Inc., a Delaware corporation. In connection with the opinion contained herein,
